Citation Nr: 1429341	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  For the period prior to November 18, 2008, entitlement to a compensable disability rating for Wolff-Parkinson-White syndrome (WPW).

2.  For the period beginning on November 18, 2008, entitlement to a disability rating in excess of 10 percent for WPW.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  January 2007, July 2007, and March 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Denver, Colorado.

With regard to the Veteran's WPW rating claim, the Board notes by way of background that a February 2001 rating decision granted service connection for a left bundle branch block and assigned a noncompensable rating.  A June 2002 rating decision granted entitlement to an earlier effective date for service connection.  A June 2005 rating decision granted service connection for WPW, which the RO rated with the Veteran's already service-connected left bundle branch block (as "residuals, left bundle branch block with WPW") and continued the noncompensable rating.  The Veteran filed a notice of disagreement, and a November 2005 Statement of the Case (SOC) was issued, but the Veteran never filed an appeal to the Board.  Rather, he subsequently filed a July 2006 claim for an increased rating with the RO ("request increased evaluation"), which was denied by way of the January 2007 rating decision on appeal herein.  A July 2007 rating decision continued the denial of the Veteran's claim.  A December 2010 rating decision granted a higher, 10 percent disability rating for the Veteran's disability, effective November 18, 2008.  As this did not constitute a grant of the full benefit sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board adds that in light of the most recent VA examination reports, particularly the January 2010 VA examiner's notation to "please drop the left bundle branch block as that is part and parcel of WPW," the Board has not recharacterized but merely re-termed the issues on appeal as for higher ratings for simply "WPW."

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO located in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  WPW Rating

The Veteran's service-connected WPW is currently assigned a noncompensable rating under Diagnostic Code 7099-7010 for the period prior to November 18, 2008, and a 10 percent rating thereafter.  The Veteran seeks higher ratings.

The Veteran was provided with VA examinations in December 2006, May 2007, January 2010, and February 2012.  

At the Board hearing, the Veteran testified that his WPW symptoms had worsened since his last VA examination, and that he had since experienced a few episodes of "passing out" in front of people.  Therefore, as it appears that the Veteran's symptoms have changed since the last examination, and perhaps increased in severity, the Board finds that a remand is necessary so that the Veteran may be provided with a new VA examination to address the current severity of his WPW.

In addition, the claims file contains private treatment records from the Veteran's private cardiologist, Dr. K.C., dated through November 2008.  On remand, any more recent treatment records dated since November 2008 from Dr. K.C. should be obtained and associated with the claims file.

B.  Sleep Apnea

The Veteran claims that he has sleep apnea that is related to his active service, or, in the alternative, as secondary to his service-connected WPW.  See Form 9, February 2012.

As an initial matter, the Board acknowledges that an April 2011 private treatment record shows diagnosed sleep apnea.

The Board notes that the Veteran's service treatment records are silent as to any sleep complaints.

The Veteran recently submitted a September 2013 buddy statement from K.T., who wrote that he served with the Veteran, and that during numerous field trainings and deployments, he witnessed the Veteran breathing "erratically" while sleeping.  Based thereon, the Board finds that the low threshold requirement for a VA examination has been met, and that the claim should be remanded to obtain a VA examination to address the nature and etiology of the Veteran's sleep apnea, including to address direct service connection, as well as the Veteran's contention that it is secondary to his WPW.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding private treatment records from Dr. K.C. dated since November 2008.  To that end, request that the Veteran provide a completed Form 21-4142 authorization.  If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2. After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's Wolff-Parkinson-White syndrome (WPW).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the METs workload that results in dyspnea, fatigue, angina, dizziness, or syncope.  

Also, the examiner should note the number of episodes per year of paroxysmal atrial fibrillation or supraventricular tachycardia, or whether the Veteran has permanent atrial fibrillation.

Also, the examiner should note whether continuous medication is required.

Finally, the examiner should also address the effect of the Veteran's WPW on his occupational functioning, to include his symptom of passing out.

3. Schedule a VA examination to determine the etiology of any current sleep apnea disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All necessary testing should be performed.

Following review of the claims file, including a copy of this remand in its entirety, and an examination of the Veteran, the examiner should provide an opinion regarding whether it is "at least as likely as not" (i.e., probability of 50 percent) that the Veteran's sleep apnea disorder:

a) Had its onset during his active service, or is otherwise related to his service; or,

b) Was caused by his service-connected WPW; or,

c) Was aggravated (beyond the natural progression of the disease) by his service-connected WPW.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.

4. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


